UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-2588



JOHN ARTHUR YIAADEY,

                                              Plaintiff - Appellant,

          versus

DUDLEY BURGESS, individually, and as Admin-
istrator of the Southern Regional Jail in
Beaver, WV; JACK ROOP, Individually and as
Director of the Regional Jail Authority for
West Virginia,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CA-95-274)


Submitted:   March 12, 1996                 Decided:   March 28, 1996

Before WIDENER and MICHAEL, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.

John Arthur Yiaadey, Appellant Pro Se. Chad Marlo Cardinal, Assis-
tant Attorney General, Charleston, West Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Yiaadey v.
Burgess, No. CA-95-274 (S.D.W. Va. July 27, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2